DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2020 and 2/28/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12, and 14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokyo Electron (JP 5461759 B2; see translated portion).

With regards to claim 1. Tokyo Electron disclose(s):
A plasma processing apparatus (fig 1) comprising: 
a processing container (fig 1); 
a first electrode (lower electrode in 12 [lines 32-34  in page 10]) provided inside the processing container and connected to a high- frequency power supply (20 [lines 32-35 in page 10]); 
a second electrode (electrode in 38; [lines 1-3 in page 13]) provided inside the processing container to face the first electrode (see 12 and 28 facing each other), the second electrode being grounded (see electrode in 38 indirectly grounded through 49; [lines 23-27 in page 13]); and 
a film thickness calculator (“thickness of the deposition film” [lines 29-35 in page 7])  connected to at least one 

With regards to claim 2. Tokyo Electron disclose(s):
The plasma processing apparatus of Claim 1, 
wherein the film thickness calculator is connected to the first electrode and is configured to calculate the thickness of the film deposited on a surface facing the second electrode in the first electrode (“thickness of the deposition film” [lines 29-35 in page 7])  .

With regards to claim 12. Tokyo Electron disclose(s):
The plasma processing apparatus of Claim 1, 
wherein the first electrode includes a gas supply part configured to supply a gas into the processing container (lines 11-19).

With regards to claim 14. Tokyo Electron disclose(s):
The plasma processing apparatus of Claim 1, 
further comprising: 
a controller, wherein the controller is configured to control the high-frequency power supply based on the thickness calculated by the film thickness calculator (see lines 9-14 in page 17 for “stop supplying the high frequency power to the susceptor 12” being after RIE).


Allowable Subject Matter
Claim(s) 3-11 and 13  is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 3, the prior art fails to teach or suggest a/an plasma processing apparatus of Claim 2 requiring:
wherein the film thickness calculator is configured to calculate the thickness of the film based on a current flowing in the first electrode when an AC voltage is applied to the first electrode, in combination with the other limitations of the claim.
With regards to claim 13, the prior art fails to teach or suggest a/an plasma processing apparatus of Claim 2 requiring:
wherein the first electrode is divided into a plurality of first electrodes, and the high-frequency power supply and the film thickness calculator are connected to each of the plurality of first electrodes, in combination with the other limitations of the claim.
With regards to claim(s) 2-11, it/they would be allowable in virtue of dependency.

Allowable Subject Matter
Claim(s) 15-19 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 15: the prior art fail to disclose a/an method  of controlling a plasma processing apparatus requiring:
calculating, by the film thickness calculator during a plasma process, the thickness of the film based on a current flowing in the at least one electrode when an AC voltage is applied to the at least one electrode; and  controlling the high-frequency power supply based on the calculated thickness, in combination with other limitations of the claim.
With regards to dependent claim(s) 16-19; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kapoor US 20220344129 A1 [0056]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844